Order confirming assessment and dismissing writ of certiorari in a proceeding to review the reasonableness of an assessment made the 1st day of October, 1931, unanimously affirmed, with fifty dollars costs and disbursements. It was competent for respondents to prove that relator had made application for extension of mortgage. Such application implied that the property was worth fifty per cent more than the *782amount of such mortgage. In the light of this and the rest of respondents’ proof, the admission of the alleged appraisal of the mortgage company was not substantial error. Present —■ Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ.